 
Confidential - Without Prejudice
For Settlement
Purposes Only


AMENDMENT TO
EMPLOYMENT AGREEMENT
 
 
This Amendment (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of February 24, 2007, between China Broadband, Ltd., a Cayman Islands
company (the “Company”), a subsidiary of China Broadband, Inc. (“Broadband”),
and Yue Pu (the “Executive”) is made on January 11, 2008.


WHEREAS, the Company and the Executive entered into the Agreement to provide for
the rendering of certain services to the Company by the Executive; and


WHEREAS, the Company and the Executive wish to amend the Agreement in accordance
with Section 10(f) of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereby agree as follows:



 
1.
All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement.

 
 
2.
Section 3(a) shall be amended and restated in its entirety to read as follows:

 
(a) Service with Company. During the term of the Executive's employment, the
Executive shall serve in the position of Vice Chairman and principal financial
officer of the Company and Parent, and Executive shall have the authority,
duties and responsibilities generally associated with such position and as may
be determined by the Chairman (“Chairman”) or the Board of Directors (the
“Board”) of the Company or its Parent from time to time subject to the
provisions of this Agreement, as amended, and subject to the control and
direction of the Board, managing operational activities relating to the
operations of the Company and Parent in the PRC, and planning operational
policies, objectives and initiatives, as well as furthering the Company’s short
- and long-term financial and operational goals. Specifically, Executive shall
continue to be involved with the preparation, and filing of financial statements
and periodic reports and the execution of officer certifications to be filed
pursuant to the Securities Exchange Act of 1934, as amended until a replacement
Principal Financial Officer is hired. The Executive will report to the Board.
 

--------------------------------------------------------------------------------


 
Section 3(b)(i) of the Agreement is amended and restated in its entirety to read
as  follows: 
 
Subject to the provisions hereof, the Executive agrees to serve the Company and
Parent faithfully and to the best of his ability and to devote so much of his
time to the affairs of the Company and Parent as, in the reasonable judgment of
the Board, the conduct of the business of the Company and Parent shall
reasonably require, and the Executive shall not be obligated to do or perform
any act or thing in connection with the business of the Company or Parent not
expressly set forth herein.



 
3.
Section 6 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 
Nothing herein contained shall be deemed to preclude the Executive from
engaging, directly or indirectly, in any Permitted Activities. For purposes
hereof, (a) “Permitted Activities” include: (i) serving as an officer, director
and/or board committee member or being a securityholder of China Cablecom, Ltd.
and Cablecom Holdings/Jaguar (as defined below) (and any successor), and the
respective affiliates thereof, pursuant to an employment agreement or otherwise
and all activities undertaken in connection with the Cablecom Business (as
defined below); (ii) management of his personal and family investments;
(iii) engaging in Other Permitted Investments (as defined below); (iv) serving
as a director, board or other committee member or trustee or in any other
advisory capacity to any companies or other entities if such activities do not
materially interfere with his services to the Company; (v) serving on industry
boards or committees and trade associations in a non-employee capacity; and
(vi) performing civic, community, public service, charitable, religious or
philanthropic functions, (b) “Other Permitted Investments” shall include: (x)
investments in securities of publicly traded entities; and (y) passive
investments in businesses not competitive with the Business of the Company
described below, it being acknowledged that a “passive investment” shall be
deemed to mean an investment in a business that does not require or result in
the participation of the Executive in the management or operations of such
business, except during times other than regular business hours and which do not
materially interfere with his services to the Company, and (c) “Cablecom
Holdings/Jaguar” shall mean China Cablecom Holdings, Ltd. and Jaguar Acquisition
Corporation (such entities are described in the Registration Statement on Form
S-4, as the same may from time to time be amended, of China Cablecom Holdings,
Ltd. filed with the Securities and Exchange Commission), the business of which
shall include acting as a joint venture provider of cable television services in
the People’s Republic of China and related activities, but which does not
include the provision of Stand-Alone Broadband Services (as defined
below)(collectively, the “Cablecom Business”). It is contemplated that the
Executive shall, until such time as the Company and Parent have hired a Chief
Financial Officer (A) remain an executive of the Company and specifically,
continue to have all responsibilities of a principal financial and principal
accounting officer, amended, and (B) take commercially reasonable efforts to
further assure that such other activities with China Cablecom, Ltd., Cablecom
Holdings/Jaguar (and any successor) will not materially interfere with his
above-referenced obligations to the Company. Notwithstanding the foregoing,
Executive will not divulge any confidential information or opportunities of the
Company. At such time as the Company and Parent have hired a Chief Financial
Officer and Principal Financial Officer, Executive’s work requirements shall be
appropriately reduced further except that he shall remain Vice Chairman and
Director of the Company and Parent during the term of his employment with the
Company. The “Business” of the Company, for purposes of the scope or nature of
activities to be performed by the Executive under this Agreement, shall relate
to stand alone, independent broadband services, including electronic
program/television program-type publications (collectively, “Stand Alone
Broadband Services”).
 
2

--------------------------------------------------------------------------------





 
4.
A new Section 10 shall be added to the Agreement as follows:

 
Any controversy or claim arising out of, in conjunction with or relating to this
Agreement (other than an action for injunctive relief) shall be resolved by
arbitration, to be held in the County of New York, State of New York, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect; judgment upon the award rendered by the arbitrator shall be
final and binding upon the parties and judgment on the award may be entered and
enforced in any federal or state court of competent jurisdiction located in the
County of New York, State of New York. The parties to this Agreement hereby
irrevocably consent to personal jurisdiction in the federal and state courts
located in the County of New York, State of New York for that purpose. The
arbitration award shall include attorneys’ fees and costs to the prevailing
party.



 
5.
Section 10 of the Agreement shall become Section 11.

 

 
6.
Except as modified by this Amendment, the Agreement shall continue unmodified
and in full force and effect and each party hereto ratifies, approves and
confirms the Agreement, as modified by this Amendment, in all respects.

 

 
7.
This Amendment may be executed in separate counterparts, each of which will be
an original and all of which taken together shall constitute one and the same
agreement, and any party hereto may execute this Amendment by signing any such
counterpart.

 
* * *
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 
 

 
CHINA BROADBAND, LTD.
 
 
By: /s/ Clive Ng          
Name: Clive Ng
Title: Chairman
 
 
 
Yue Pu                
Yue Pu



 
4

--------------------------------------------------------------------------------

